Citation Nr: 0509879	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right knee disorder 
status post-right knee arthrotomy with total menisectomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

There is some evidence in the claim file that the veteran 
previously filed a claim for this disorder which was denied.  
In light of the fact that the claims file is rebuilt, 
however, the Board has not styled the issue as whether new 
and material evidence has been received.

The veteran testified at a Video Teleconference (VTC) Hearing 
in February 2005 before the undersigned Veterans Law Judge, 
who is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the VTC hearing testimony, as well as of the RO 
hearing, is associated with the claims file.  Although the 
veteran consented to the VTC on the record, he forwarded 
another consent to a VTC, which he signed in December 2004, 
and which was received by the RO in January 2005.  It was 
received by Board in March 2005 and has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran is diagnosed with severe medial compartment 
arthritis of the right knee.

2.  There is no record for complaints, findings, or treatment 
for a right knee injury or disorder in active service.  The 
Report Of Medical Examination For Discharge reflects that the 
veteran's lower extremities and musculoskeletal system were 
assessed as normal.

3.  There is no record for complaints, findings, or treatment 
for a right knee disorder in the years immediately after 
active service.

4.  VA has exerted all reasonable efforts to assist the 
veteran with obtaining any available records of treatment in 
active service and any VA treatment records.

5.  The evidence of record does show a right knee disorder to 
have been caused or made worse by active military service.


CONCLUSION OF LAW

A right knee disorder, status post-right knee arthrotomy with 
total menisectomy, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the decision in the case of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In a letter dated in April 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim and informed 
the veteran of all evidence received by the RO to that date.  
As to who would obtain what part of the evidence needed, the 
letter asked the veteran to send copies of any service 
medical records (SMRs), copies of any non-VA treatment 
records, and the name and location of any VA facility where 
he may have received treatment, and copies of evidence of 
continuity of treatment.  The letter specifically explained 
what would constitute the best evidence of continuity of 
treatment.  The letter informed the veteran that the RO would 
obtain any and all VA treatment records, and also informed 
him that, at his option and request, the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The veteran's May 2002 response to the letter 
informed the RO of the VA treatment facility which treated 
him.

In July 2002, the RO provided the veteran another assistance 
letter which addressed the fact that the veteran's claims 
folder could not be located and that reconstruction was 
necessary.  The July 2002 letter again informed the veteran 
of all of the evidence received by the RO and provided him 
specific instructions as to what would constitute relevant 
alternative evidence to support his claim.  The July 2002 
letter also informed the veteran that available records 
indicated he had previously filed a claim for his right knee 
disorder and explained the requirement for new and material 
evidence to reopen a claim.  The veteran's August 2002 
response informed the RO that he had no records in his 
possession, included a statement of his former wife as an 
attachment, and informed the RO that he had no further 
information to submit.

The Board finds that the letter and the July 2002 letter meet 
the notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) 
(West 2002); Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); 
Opinion Of The General Counsel 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In his notice of disagreement (NOD) and substantive appeal 
the veteran asserted that VA had not complied with the VCAA 
requirement to assist him with the development of his claim.  
A state veteran's representative echoed this assertion in 
testimony at the January 2003 RO hearing and also asserted 
that the RO had exerted no efforts to obtain the missing 
records.  A Mr. K testified that an employee at the Albany, 
New York, VA hospital informed him that the veteran's VA 
treatment records had been shipped to a warehouse in Bayonne, 
New Jersey, and that, because they were not properly 
cataloged, they could not search for them.  An August 2002 
statement of the veteran related that he was given similar 
information by the Albany VA hospital.

The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Further, the Board finds that VA 
has in fact met this heightened obligation.

As set forth above, the RO promptly notified the veteran of 
the inability to locate his claims file and provided him with 
specific instructions on alternative evidence to support his 
claim.  Further, the record specifically contradicts Mr. W's 
testimony, in that the rebuilt claims file reflects two 
requests from the RO to the Albany hospital for any available 
treatment records related to the veteran.  The first in May 
2002 and the second in February 2003.  An April 2003 letter 
from the Albany VA Hospital advised that no records related 
to the veteran could be located, and it made no mention of 
any records having been transferred to Bayonne, New Jersey.

The Board finds that the RO exerted all reasonable efforts to 
locate any records related to the veteran.  While it is most 
regrettable that the veteran's file was lost, diligent 
efforts were expended to find it.  The duty to assist 
addresses reasonable effort, not the results of any efforts 
exerted.  The RO promptly notified the veteran of the lost 
file, informed him of the efforts made to locate them, 
explained alternative methods of proving his claim, and 
reminded him it ultimately was his responsibility to obtain 
evidence.  Thus, the RO complied with regulatory requirements 
as concerns the lost file.  38 C.F.R. § 3.159(e).  The Board 
notes that the available records reflect an October 1954 
Narrative Summary of in-patient treatment at F.E. Warren Air 
Force Base, Wyoming, for a cut on the left foot.  There is a 
handwritten notation along the lower right margin which 
states, "orig cy to VA-22 Sep 59."  The July 2002 letter 
asked the veteran if he had previously filed a claim with VA 
and, if so, where.  The Board notes that the veteran's 
response to the July 2002 letter did not address that 
question.  The duty to assist is not a one-way street.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

All available records obtained or generated have been 
associated with the claim file.  Further, as noted above, the 
veteran's claim is being reviewed on a de novo basis, even 
though there is evidence that his claim was previously 
denied.  The Board finds that the RO has complied with the 
duty to assist the veteran with the development of his claim.  
38 C.F.R. § 3.159(c).

The veteran filed his claim for service connection in March 
2002.  The September 2002 rating decision denied the claim.

Factual background

The veteran asserts that, in 1955 or 1956 while assigned to 
Thule Air Base, Greenland, he was exiting the barracks, 
slipped on ice, and injured his right knee.  He related that 
he sought medical treatment, the provider told him he 
probably tore some cartilage, and also received physical 
therapy.  The veteran related that, after his return to the 
U.S., his duties required no strenuous effort, and at the 
time of his discharge, the knee was not bothering him.  He 
also related that, after his discharge from service, the knee 
continued to bother him as he worked, and that he sought 
medical treatment from an osteopath in New York in 1958.  In 
1959, the veteran required  surgery on the right knee at the 
Albany, New York, VA hospital.

As noted above, the veteran's SMRs are not available.  His 
discharge physical examination, however, is of record.  The 
veteran's November 1957 Report Of Medical History reflects no 
notation of any injury to his right knee or any history of 
pathology as concerns his right knee.  The November 1957 
Report Of Medical Examination For Discharge reflects that his 
lower extremities were assessed as normal.

An August 2002 treatment note of the Durham, North Carolina 
VA treatment facility reflects that the veteran presented 
with a request for an orthopedic evaluation for chronic right 
knee pain.  The veteran reported a history of a right knee 
arthrotomy with total menisectomy in 1959.  Physical 
examination revealed a well healed curvi-linear scar, medial 
aspect of right knee and mild tenderness to varus stress.  
The examiner rendered an assessment of severe medial 
compartment arthritis of right knee.

An August 2002 statement of the veteran's former wife 
reflects that she recalled the veteran having surgery at the 
VA Hospital in Albany, New York, during 1959 and that, to the 
best of her knowledge, it was approximately in August.

At the January 2003 RO hearing, the veteran related that the 
osteopath who treated him in 1958 probably was no longer 
still alive, and he related that he had no knowledge of 
having previously filed a claim for his right knee disorder.  
In his NOD and substantive appeal, the veteran essentially 
asserted that his claim should be allowed because his records 
were lost.  He asserted that it is as least as likely as not 
that proof of his claim is in the missing records.

At the VTC, the veteran related that he worked as a carpenter 
after his discharge from active service, and that he sought 
treatment within a couple of months after his discharge.  The 
veteran also related that he inquired into the possible 
existence of any records of the osteopath who treated him and 
was told that any records she had were destroyed.



Relevant Laws and Regulations

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The Board finds that the evidence of record does not show the 
veteran's right knee disorder to have been caused or made 
worse by his active military service.  The evidence in 
support of the veteran's claim is that he currently has a 
diagnosed disorder of his right knee, and physical 
examination in 2002 revealed a surgical scar on his right 
knee.  The veteran's testimony at the RO and VTC hearings and 
his wife's lay statement are competent evidence of his having 
had surgery on his right knee in 1959.  Further, the Board 
notes that the veteran's DD Form 214 reflects one year of 
foreign service, and the Report of Physical Examination 
reflects that he was assigned to Langley Air Force Base, 
Virginia, at the time of his discharge physical examination.

The negative evidence in the file is that none of the 
available SMRs or other records reflect any event as concerns 
the veteran's right knee.  An October 1954 Narrative Summary 
describes in-patient treatment for a cut of the left foot.  
The primary factor of consideration, however, is that the 
1957 Report Of Medical History, which the veteran 
accomplished himself at his discharge examination, reflects 
no notation of an injury of his right knee.  Further, the 
examination at discharge noted no defect  or abnormality of 
the veteran's right knee.  The Board also notes that the 
transcript of the RO hearing reflects that when the veteran 
initially related his treatment by the osteopath he stated 
that he could not say that it was for his knee, and that he 
could not honestly remember why he was seeing the osteopath, 
as he had always been real healthy.  The representative then 
stated, "Okay, I'm going to say that you probably saw that 
osteopath for your knee."  The veteran then responded, 
"probably."  RO Transcript, p. 4.

Thus, the Board is constrained to find the evidence 
preponderates against the claim.




ORDER

Entitlement to service connection for right knee disorder, 
status post-right knee arthrotomy with total menisectomy, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


